        Case 7:19-cv-00415-NSR-LMS Document 131 Filed 04/21/20 Page 1 of 1
                       Copy Mailed by Chambers to Pro Se Plaintiff of Record


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    LAFVORNE LEVI BARNETT,

                                  Plaintiff,

                   - against –                                          19 CV 415 (NSR) (LMS)

    SERGEANT P. DIAZ, et al.,                                                    ORDER

                                  Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

          The Court is in receipt of several letters from pro se Plaintiff addressed to the

undersigned. The letters do not clearly indicate whether Plaintiff has also sent a copy of these

letters to Defendants’ counsel. The Court reminds Plaintiff, and HEREBY ORDERS, that any

communication with the Court must be addressed (i.e. the envelope should be addressed) to the

Clerk of Court’s Pro Se Intake Office, so that it may be properly processed for docketing.

Furthermore, all communications with the Court MUST also be sent to Defendants’ counsel, and

Plaintiff should clearly indicate in its letter to whom Plaintiff has sent copies. The Court will

address the requests presented in Plaintiff’s letters by separate order as necessary.

Dated: April 21, 2020
       White Plains, New York                    SO ORDERED,


                                                 _____________________________________
                                                 Lisa Margaret Smith
                                                 United States Magistrate Judge
                                                 Southern District of New York




1
    Judge Nelson S. Román referred this matter to the undersigned on Feb. 25, 2020. ECF No.119.
